Citation Nr: 1604376	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  05-13 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Survivors' and Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Stacey Sprenkel, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.  He had additional unverified service in the U. S. Army Reserve.  The appellant was the Veteran's spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appellant testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in September 2006; a transcript of that hearing is associated with the claims file.  However, that VLJ is no longer employed by the Board.  In a June 2012 letter, the Board informed the appellant of this fact, and of her options for another Board hearing; the appellant did not reply. 

In October 2007 and August 2012, this case was remanded for further development.  The case since has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

As noted above, the appellant was previously afforded a hearing before a VLJ but unfortunately the VLJ that performed the hearing was subsequently unavailable to review the appellant's claim.  The appellant was notified, but did not respond to the letter asking if she wished to have a new hearing.  The appellant's claims were then remanded for further development.  The Board notes that prior to the return of the case to the Board following the last remand, the appellant submitted an April 2015 VA Form 9 which requested a hearing before a VLJ at the local RO.  There is no evidence that the request for the Travel Board hearing has been met or that the appellant has withdrawn such request.  Therefore, this matter should be remanded to schedule the appellant for a Travel Board hearing before the Board.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing before the Board at the local VA office.  Appropriate notification should be given to the appellant and her representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




